145 Ga. App. 596 (1978)
244 S.E.2d 117
SMITH
v.
WHITE LIFT OF DALTON, INC. et al.
55485.
Court of Appeals of Georgia.
Argued February 27, 1978.
Decided April 5, 1978.
Mitchell, Mitchell, Coppedge, Boyett, Wester & Bates, J. Raymond Bates, Jr., for appellant.
Sam F. Little, for appellees.
BELL, Chief Judge.
Plaintiff brought this suit against his employer, White Lift of Dalton, Inc., and Robert Shewell, the sole shareholder and officer of the corporation, to recover damages allegedly caused by defendants' negligent failure to purchase workmen's compensation insurance. This suit was brought after plaintiff's unsuccessful attempt to collect the amounts awarded to him by a workmen's compensation administrative law judge for a work-related injury. On its own motion, the superior court dismissed the complaint for failure to state a claim upon which relief could be granted. Held:
Plaintiff, in his complaint, admits that he is seeking recovery for damages by reason of personal injury arising out of and in the course of employment, which is subject to the provisions of the Workmen's Compensation Act. Where an employee has accepted the Workmen's Compensation Act his rights against his employer to recover because of the breach of any duty arising out of that relation are determinable solely under the provisions of the Act, and are not determinable at common law. McLaughlin v. Thompson, Boland & Lee, Inc., 72 Ga. App. 564 (34 SE2d 562).
*597 Judgment affirmed. Shulman and Birdsong, JJ., concur.